Case 2:18-cv-00526-RWS-RSP Document 533 Filed 04/20/20 Page 1 of 13 PageID #: 37430



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

       SOL IP, LLC,                       §
                                          §
                Plaintiff,                §
            v.                            §
                                          §
       AT&T MOBILITY LLC,
                                          §                    Case No. 2:18-CV-00526-RWS-RSP
                Defendant,                §                    LEAD CASE
       ERICSSON INC. and NOKIA OF AMER-   §
       ICA CORPORATION,                   §
                                          §
                Intervenors.              §
                                          §
       SPRINT CORPORATION, SPRINT COM- §
                                          §
       MUNICATIONS COMPANY L.P.,
       SPRINT SOLUTIONS, INC., and SPRINT §
                                          §
       SPECTRUM L.P.,
                                          §
                Defendants,                                    Case No. 2:18-CV-00527-RWS-RSP
                                          §
                                                               CONSOLIDATED CASE
       ERICSSON INC. and NOKIA OF AMER-   §
       ICA CORPORATION,                   §
                                          §
                Intervenors.              §
                                          §
       VERIZON COMMUNICATIONS INC. and §
       CELLCO PARTNERSHIP d/b/a VERIZON §
                                          §
       WIRELESS,
                                          §
                Defendants,               §                    Case No. 2:18-CV-00528-RWS-RSP
                                          §                    CONSOLIDATED CASE
       ERICSSON INC. and NOKIA OF AMER-
       ICA CORPORATION,                   §
                                          §
                Intervenors.              §

                                      MEMORANDUM ORDER

            Before the Court is Defendants’ 1 Motion to Strike Plaintiff’s First and Third Supplements

   to First Amended Infringement Contentions (“Motion to Strike”). Dkt. No. 319. This Motion to



   1
    The Court will refer to Defendants and Intervenors collectively as “Defendants” for the purposes
   of this Order. The Court will refer to AT&T Mobility LLC, Sprint Communications Co. L.P.,
                                                  1 / 13
Case 2:18-cv-00526-RWS-RSP Document 533 Filed 04/20/20 Page 2 of 13 PageID #: 37431



   Strike seeks to strike two different supplements to Plaintiff Sol IP, LLC’s (“Sol IP”) infringement

   contentions. Defendants seek to strike Sol IP’s First Supplement to its infringement contentions

   because that supplement allegedly seeks to assert a new doctrine-of-equivalents (“DOE”) theory.

   Defendants also move to strike Sol IP’s Third Supplement to its infringement contentions because

   that supplement allegedly seeks to add hundreds of additional mobile devices that were not previ-

   ously named in the infringement contentions. Id. at 1.


      I.      DOCTRINE OF EQUIVALENTS ARGUMENT

           The Court will deny the motion to strike and permit Sol IP to amend its infringement con-

   tentions to add specific allegations concerning DOE on the “short sequence” claim term. 2 The

   Court concludes that good cause is present under at least P.R. 3-6(b) to permit Sol IP to add alle-

   gations regarding DOE. 3

           Under the Local Patent Rules, leave to amend or supplement infringement contentions may

   be made “only upon a showing of good cause.” P.R. 3–6(b). The Federal Circuit has stated that

   “‘good cause’ requires a showing of diligence.” O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc.,

   467 F.3d 1355, 1366 (Fed. Cir. 2006). While courts have broad discretion to allow modifications,

   four factors are often considered in ruling on such motions: “(1) the explanation for the failure to

   meet the deadline; (2) the importance of the thing that would be excluded if the proposed



   Sprint Solutions, Inc., Sprint Spectrum, L.P., Verizon Communications Inc., and Cellco Partner-
   ship D/B/A Verizon Wireless collectively as “Carriers.”
   2
     The “short sequence” terms appears in Claim 1 of the ’565 Patent, Claims 1 and 5 of the ’571
   Patent, Claims 1 and 15 of the ’064 Patent, and Claims 15 and 16 of the ’438 Patent. Dkt. No. 281
   at 29. The Court ultimately construed “short sequence” to mean “binary sequence (or binary code)
   representing cell group information that has a length corresponding to half the number of sub-
   carriers allocated to the secondary synchronization channel.” Id. at 33.
   3
     Because the Court concludes that good cause is present here to permit an amendment pursuant
   to P.R. 3-6(b), the Court does not reach the issue of whether Sol IP is permitted to amend its
   infringement contentions pursuant to P.R. 3-6(a)(1).
                                                  2 / 13
Case 2:18-cv-00526-RWS-RSP Document 533 Filed 04/20/20 Page 3 of 13 PageID #: 37432



   amendment is not allowed; (3) potential prejudice in allowing the thing that would be excluded;

   and (4) the availability of a continuance to cure such prejudice.” Packet Intelligence LLC v.

   NetScout Sys., Inc., No. 2:16-cv-00230, 2017 WL 2531591, at *1 (E.D. Tex. Apr. 27, 2017).


              a. Diligence and Explanation for the failure to meet the deadline

          Sol IP was sufficiently diligent to permit a finding of good cause. The relevant claim con-

   struction order was entered on December 17, 2019 (Dkt. No. 281), and Sol IP served its First

   Supplement with the DOE theory on January 20, 2020 (Dkt. No. 319 at 3 (citing Dkt. No. 319-10

   at 7)). Thus, Sol IP supplemented its infringement contentions shortly after the claim construction

   order in the case. Additionally, Sol IP points out that it supplemented its infringement contentions

   to add this DOE theory before Defendants argued within rebuttal reports that the “short sequence”

   term was not present under the Court’s construction. Dkt. No. 339 at 12.

          Defendants argue that Sol IP waited four months after Defendants identified their proposed

   claim constructions. Dkt. No. 319 at 7. The Court ultimately adopted Defendants’ construction for

   the “short-sequence” term. Compare Dkt. No. 281 at 33 with Dkt. No. 176-1 at 37. The fact that

   Defendants asserted the same construction since September 11, 2019 prevents this factor from

   weighing significantly in Sol IP’s favor. However, the Court concludes that this factor still weighs

   slightly in favor of Sol IP because Sol IP acted promptly in amending its contentions after the

   Markman Order was entered.

          The Court also notes that this case involved two days of Markman proceedings and a very

   high number of disputed terms. See Dkt. No. 253-1; 253-2; 253-3 (showing 4-5(d) charts for this

   case and the significant number of terms that were in dispute here). If Sol IP were required to

   amend its contentions to account for Defendants’ proposed constructions on every term before the

   Markman order, this would create a significant burden. Because of this, Defendants’ arguments


                                                  3 / 13
Case 2:18-cv-00526-RWS-RSP Document 533 Filed 04/20/20 Page 4 of 13 PageID #: 37433



   that Sol IP was aware of Defendants’ proposed construction for at least four months carry lesser

   weight.


                b. Importance

             The Court concludes that the proposed contentions for DOE are important to this case and

   that this factor weighs in favor of Sol IP. The “short sequence” construction impacts all asserted

   claims within the ’565 Patent, ’571 Patent, ’064 Patent, and ’438 Patent. Compare Dkt. No. 281 at

   29 with Dkt. No. 344 (showing that Sol IP has elected claim 3 of the ’565 Patent, claim 5 of the

   ’571 Patent, claim 1 of the ’064 Patent, and claim 16 of the ’438 Patent). Sol IP points out that

   Defendants’ rebuttal reports argue non-infringement by “claiming that the secondary synchroni-

   zation channel is composed of subcarriers with synchronization information and empty buffer sub-

   carriers.” Dkt. No. 339 at 13 (citing Dkt. No. 339-5 at ¶¶ 238–39). 4 Sol IP also argues that, “by

   counting empty buffer subcarriers to lengthen the transmission to more than 62 subcarriers, De-

   fendants [] argue that half the secondary synchronization transmission was more than 31 subcarri-

   ers.” Dkt. No. 339 at 11. Thus, infringement contentions regarding the DOE for the “short-se-

   quence” term are important as they could be dispositive of the infringement claims for four differ-

   ent patents-in-suit.

             While Defendants argue that the four affected patents constitute a mere fraction of the

   twenty-seven asserted patents (Dkt. No. 319 at 9–10), the Court concludes that this argument is

   entitled to limited weight as the amendments are related to a potentially dispositive issue for at

   least four patents. Defendants also argue that Sol IP’s “delay in adding its DOE theory belies any




   4
    As stated above, the “short sequence” term appears in Claim 1 of the ’565 Patent, Claims 1 and
   5 of the ’571 Patent, Claims 1 and 15 of the ’064 Patent, and Claims 15 and 16 of the ’438 Patent.
   Dkt. No. 281 at 29.
                                                  4 / 13
Case 2:18-cv-00526-RWS-RSP Document 533 Filed 04/20/20 Page 5 of 13 PageID #: 37434



   argument that the amendment is important to Sol’s case.” Dkt. No. 319 at 8. However, the Court

   finds that the delay was not undue.


              c. Prejudice to Defendants if Sol IP is granted leave to amend

          While Defendants have identified ways in which they will be prejudiced if these DOE con-

   tentions are permitted, this factor still weighs in favor of Plaintiff. Sol IP asserts that “Defendants

   were able to serve their non-infringement reports over a month after receiving the contentions, so

   no new expert work is necessary.” Dkt. No. 339 at 13. Sol IP also asserts that Defendants have not

   taken any expert depositions (at least when Sol IP filed its Response). Id. at 14. The Court agrees

   with Sol IP on both of these points. Furthermore, the Court notes that the proposed amendments

   are limited to adding doctrine of equivalents theories for a specific term (see Dkt. No. 319-1), and

   they do not fundamentally change Sol IP’s infringement theories for the case.

          Defendants assert that Sol IP’s “tardiness deprived Defendants of having the full scope of

   Sol’s allegations at the time of invalidity contentions many months ago.” Dkt. No. 319 at 9. How-

   ever, this argument could be raised in essentially any situation where a plaintiff seeks to amend its

   infringement contentions, and it does not persuasively show prejudice in the current situation. De-

   fendants argue that they had to make strategic decisions about which claim terms to seek construc-

   tions on in light of Sol IP’s initial infringement contentions, and that, had they known about this

   DOE theory, they may have focused their claim construction efforts on other terms. Id. Again, this

   concern is largely present in any situation where a plaintiff seeks to amend its infringement con-

   tentions, and it does not persuasively show prejudice in the current situation. While Defendants

   may have been required to be selective in determining the claim construction arguments that they

   would present considering the size of this case, the Court concludes that any prejudice caused with

   respect to this argument is minor.


                                                   5 / 13
Case 2:18-cv-00526-RWS-RSP Document 533 Filed 04/20/20 Page 6 of 13 PageID #: 37435



               d. Availability of a continuance to cure any prejudice

            No party has sought a continuance regarding this issue.


               e. Weighing the factors together

            Weighing the factors together, the Court concludes that good cause is present to allow Sol

   IP to include DOE theories in its infringement contentions for the “short sequence” term. Accord-

   ingly, the Court will permit Sol IP to amend its contentions to incorporate the First Supplement,

   and Defendants’ Motion to Strike is therefore DENIED for this DOE argument.


      II.      UNIDENTIFIED ACCUSED PRODUCTS

            Sol IP concedes that it identified by name in its contentions only a subset of accused prod-

   ucts, and then followed that with all other devices “configured to communicate in accordance with

   LTE Release 8 (or later).” Sol IP relies upon that “catch-all” language but this approach is contrary

   to this Court’s local rules and to this Court’s case law on the issue. Patent Local Rule 3-1(b)

   provides that:

                    Separately for each opposing party, the “Disclosure of Asserted
                    Claims and Infringement Contentions” shall contain the following
                    information: . . . (b) Separately for each asserted claim, each ac-
                    cused apparatus, product, device, process, method, act, or other in-
                    strumentality (“Accused Instrumentality”) of each opposing party of
                    which the party is aware. This identification shall be as specific as
                    possible. Each product, device, and apparatus must be identified by
                    name or model number, if known. Each method or process must be
                    identified by name, if known, or by any product, device, or apparatus
                    which, when used, allegedly results in the practice of the claimed
                    method or process . . . . (emphasis added).

            While Sol IP does not actually assert that it did not know any of the product names omitted

   from the initial contentions, it emphasizes in Brief the phrase “if known.” The only reasonable

   meaning of that phrase is “if reasonably knowable from information publicly available or other-

   wise in its possession.” The rule cannot mean that a party can shield itself from its obligations by

                                                   6 / 13
Case 2:18-cv-00526-RWS-RSP Document 533 Filed 04/20/20 Page 7 of 13 PageID #: 37436



   declining to look at that which is reasonably available to it. Defendants even offer pre-suit corre-

   spondence from Sol IP naming some of those devices as infringing. It is simply not credible that

   Sol IP did not previously know of any of the devices added on the Third Supplement.

          This Court has interpreted this rule in several cases. In Keranos, LLC v. Silicon Storage

   Tech., Inc., Judge Schneider denied a late-stage motion for leave to amend infringement conten-

   tions to add additional products disclosed by the defendants during discovery. No. 2:13-cv-17,

   2013 WL 5763738, at *2–4 (E.D. Tex. Aug. 5, 2013), vacated in part, 797 F.3d 1025 (Fed. Cir.

   2015). Judge Schneider opined as follows:

                  Plaintiff has failed to demonstrate that it acted diligently in search-
                  ing for and naming the additional products that incorporate the ac-
                  cused technology. Defendants demonstrate a number of means
                  through which Plaintiff could have identified products incorporating
                  the SuperFlash technology. Instead of making these efforts, Plaintiff
                  chose to list a handful of exemplar products and then demand that
                  Defendants disclose additional products. But the burden is on Plain-
                  tiff, not Defendants, to search for and identify infringing products to
                  the extent possible based on [publicly] available information. Am.
                  Video Graphics, L.P. v. Elec. Arts, Inc., 359 F.Supp.2d 558, 560
                  (E.D. Tex. 2005) (“The Patent Rules demonstrate high expectations
                  as to plaintiffs’ preparedness before bringing suit, requiring plain-
                  tiffs to disclose their preliminary infringement contentions before
                  discovery has even begun.”).

   Id. at *3. Judge Schneider also stated that:

                  the Court finds significant the sheer volume of the additional prod-
                  ucts Plaintiff seeks to add. It may be conceivable that even acting
                  diligently, Plaintiff would have failed to identify some of the prod-
                  ucts that incorporate the accused technology. Instead, Plaintiff found
                  the efforts to identify products to be expensive and cumbersome and
                  instead disclosed only a few products in its original contentions,
                  then demanded that Defendants identify the remaining products that
                  incorporate the accused technology. This is contrary to Plaintiff’s
                  responsibility under the local patent rules and demonstrates a lack
                  of diligence by Plaintiff.




                                                  7 / 13
Case 2:18-cv-00526-RWS-RSP Document 533 Filed 04/20/20 Page 8 of 13 PageID #: 37437



   Id. at *4. 5

            Other cases within this district echo the reasoning provided by Judge Schneider in Keranos.

   For example, in Tivo Inc. v. Samsung Elecs. Co., Judge Gilstrap opined as follows:

                   Under Local Patent Rule 3-1, TiVo was required to identify each
                   accused product in its infringement contentions as specifically as
                   possible, including name and model number, if known. This disclo-
                   sure is intended to put defendants on reasonable notice of what prod-
                   ucts are accused. Here, TiVo only identified four accused DVR set-
                   top box products and expects Samsung to locate the remaining Sam-
                   sung products that might be implicated by TiVo's infringement the-
                   ory. However, it is TiVo, not Samsung, who knows best what its
                   infringement theory is. Samsung was not properly on notice that a
                   previously-unnamed customer's products might be implicated based
                   on the Original Contentions. TiVo cannot simply rely on the “same
                   or similar functionality” language to sweep in additional products
                   that have not been identified with sufficient specificity in the Origi-
                   nal Contentions.

                   Accordingly, the Court determines that model numbers SX022ANC
                   and SX022ANM were not reasonably disclosed in the Original Con-
                   tentions. Without leave of court to add additional accused products,
                   which may only be entered upon a showing of good cause under
                   Local Patent Rule 3-6(b), TiVo may not accuse these products.

   Case No. 2:15-cv-1503, 2016 WL 5172008, at *3 (E.D. Tex. July 22, 2016); see also Alacritech

   Inc. v. CenturyLink, Inc., No. 2:16-cv-00693-JRG-RSP, 2017 WL 3007464, at *3 (E.D. Tex. July

   14, 2017) (“Plaintiffs are expected to rigorously analyze all publicly available information before




   5
     While the Federal Circuit vacated a portion of this Order, this was only because the Court found
   that Plaintiff “had not shown it diligently searched for and identified infringing products based on
   all the publicly available information.” Keranos, 797 F.3d at 1038. The Federal Circuit determined
   that the record indicated “that publicly available information might not have been available for the
   products of some appellees and, thus, [Plaintiff] could not have been more diligent with respect to
   those appellees.” Id. Because of this, the Federal Circuit vacated and remanded so that the Court
   could consider on at least a party-by-party basis whether Plaintiff had shown good cause to amend
   its infringement contentions. Id. Thus, the Federal Circuit only vacated to address factual findings
   as to whether references were publicly available—it did not take issue with the Court’s reasoning
   on legal issues.
                                                   8 / 13
Case 2:18-cv-00526-RWS-RSP Document 533 Filed 04/20/20 Page 9 of 13 PageID #: 37438



   bringing suit and must explain with great detail their theories of infringement.”) (additional cita-

   tions omitted).

          Sol IP had an obligation to search for all accused products using publicly available infor-

   mation. See Keranos, 2013 WL 5763738, at *3. Sol IP also had an obligation to identify the prod-

   ucts as specifically as possible, identifying accused products by name or model number, if known.

   P.R. 3-1(b). Sol IP failed to satisfy its obligations under P.R. 3-1(b) because (1) the vast majority

   of the newly accused mobile devices could have been identified using publicly available websites

   and (2) all of the newly accused mobile devices could have been included within amended in-

   fringement contentions as soon as Sol IP received a listing of Defendants’ mobile devices in dis-

   covery. Defendants generated lists of relevant mobile devices mostly by relying on their own pub-

   licly available websites. Dkt. No. 319-4 (“The devices that support at least some portion of LTE

   Release 8 (or later) or IEEE 802.11ac (or later) that Verizon allows or has allowed to be used in

   its network are found at the following locations: https://www.verizonwireless.com/sup-

   port/phones-and-devices/ and https://www.verizonwireless.com/internet-devices/”); Dkt. No. 319-

   5 (showing detailed list provided by Defendants); Dkt. No. 319-6 at 20–29 (pointing to publicly

   available information at https://support.sprint.com/support/pages/deviceLanding.jsp?pId=1&_re-

   questid=108216 and providing a detailed list of mobile devices). AT&T’s contentions, by way of

   example, merely point to a listing provided in one of the produced documents, and it is unclear

   whether the produced documents were publicly available. However, AT&T produced this on Au-

   gust 27, 2019, yet Sol IP has never attempted to seek leave to amend its contentions. Instead, Sol

   IP filed its Third Supplement on January 20, 2020, waiting almost five months after receiving

   AT&T’s initial list.




                                                  9 / 13
Case 2:18-cv-00526-RWS-RSP Document 533 Filed 04/20/20 Page 10 of 13 PageID #:
                                  37439


        Instead of providing these specific identifications, Sol IP only identified a small group of

 Defendants’ mobile devices and then utilized a “catch-all” approach attempting to include all LTE

 products other than a select group of exempt products. Dkt. No. 339 at 3 (citing Dkt. No. 339-1 at

 7) (“Accused Sale Devices and Accused Usage Devices’ include, but are not limited to, the devices

 identified below.”). This approach was also utilized when Sol IP stated that “any additional devices

 are included within the scope of the Accused Sale Devices and Accused Usage Devices, regardless

 whether listed above.” Dkt. No. 339-1 at 9–10; see also id. at 3 (defining “Accused Usage Devices”

 as “all mobile devices used by defendants on each defendants’ mobile network on or after the

 issuance of the patent-in-suit, excluding any Excluded Devices” and also defining “Accused Sale

 Devices” as “all mobile devices sold by defendants on or after the issuance of a patent-in-suit,

 excluding any Excluded Devices”).

        This Court has previously rejected the use of catch-all language to satisfy the requirements

 of 3-1(b). Alacritech Inc. v. CenturyLink, Inc., 2017 WL 3007464, at *3 (E.D. Tex. July 14, 2017).

 In Alacritech, the Court stated that the plaintiff’s “use of [] catch-all language does not satisfy P.R.

 3-1(b), because it does not provide adequate notice to [the defendant] of the allegedly infringing

 devices. Instead, this language puts the onus on [the defendant] to determine what devices in-

 fringe—which is contrary to the intent of the Patent Rules.” Id. The Court also stated that “this

 catch-all language, either in [plaintiff’s] current contentions or in any future contentions, has no

 effect under the rules and may be disregarded by [the defendant].” Id. at *5.

        While Sol IP also argues that “the use of representative products has been recognized as

 proper by this Court on multiple occasions,” Id. (citing Rapid Completions LLC v. Baker Hughes

 Inc., 6:15-CV-724, 2016 WL 3407688, at *6 (E.D. Tex. June 21, 2016)), this argument misses the

 point. It is true that representative products are permitted by this Court, but that is to satisfy the



                                                 10 / 13
Case 2:18-cv-00526-RWS-RSP Document 533 Filed 04/20/20 Page 11 of 13 PageID #:
                                  37440


 charting requirement of the contentions, not the accused product identification. Alacritech Inc. v.

 CenturyLink, Inc., No. 2:16-CV-00693-JRG-RSP, 2017 WL 3007464, at *4 (E.D. Tex. July 14,

 2017) (permitting plaintiff to correct its infringement contentions for products that were listed but

 not charted by providing an explanation for why “there are no material differences between the

 accused instrumentalities that affect its infringement theories for the uncharted products”); see also

 id. (“[B]road conclusory allegations that the products are similar does not satisfy the rules, but []

 a plaintiff could designate and chart only an exemplar accused product if the plaintiff also provided

 an explanation of the technical and functional identity of the products represented.”); Tivo, 2016

 WL 5172008, at *3 (“[Plaintiff] cannot simply rely on the ‘same or similar functionality’ language

 to sweep in additional products that have not been identified with sufficient specificity in the Orig-

 inal Contentions.”). The Court rejected a similar approach taken in Alacritech, and the Court re-

 jects Sol IP’s approach here.

        The violation of the rule is an easy conclusion, but the prejudice issue is more complex.

 The prejudice to Sol IP from striking the Third Supplement is clear, since those products will be

 removed from the damages model and they are represented to constitute a significant portion of

 the claim. However, the prejudice from not striking the supplement is less clear.

        Sol IP also contends that Defendants’ discovery responses confirm that they were aware of

 the scope of accused products as they provided a list of over 700 devices, showing that they had

 notice of Sol IP’s theories. Id. However, discovery often exceeds the bounds of the accused prod-

 ucts, and Defendants respond that the list they provided was all mobile devices, not just those that

 complied with the LTE standard, because the carriers don’t know the details of all such devices.

        Sol IP argues that this is an SEP case, making the exhaustive list approach unhelpful. Id.

 at 5–6 (citing Optis Wireless Tech., LLC v. Huawei Techs. Co. Ltd., 2:17-CV-00123-JRG-RSP,



                                                11 / 13
Case 2:18-cv-00526-RWS-RSP Document 533 Filed 04/20/20 Page 12 of 13 PageID #:
                                  37441


 2018 WL 3375192, at *1 (E.D. Tex. July 11, 2018); Panoptis Patent Mgmt., LLC v. Black-

 berry   Corp., 2:16-CV-00059-JRG-RSP, 2017 WL 780885, at *1 (E.D. Tex. Feb. 10, 2017)).

 However, the cited cases do not say that there is any exception to the rule that accused products

 must be specifically identified in the infringement contentions for SEP cases. In fact, Sol IP’s

 cited cases show why it is still important to identify products in SEP cases. For instance, in Optis

 Wireless, the Court recognized that “[o]ne could indirectly prove infringement by showing that (1)

 the standard necessarily meets the elements of the claim, (2) the accused product complies with

 the standard, and therefore (3) the accused product meets the claim.” No. 2:17-cv-00123-JRG-

 RSP, 2018 WL 3375192, at *1 (E.D. Tex. July 11, 2018) (emphasis added). The Court stated that

 this approach “relies upon a necessary inference tying the product to the standard and the standard

 to the claim.” Id. (emphasis added). Thus, even in SEP cases, an identification of the products is

 important so that Defendants may be prepared to analyze whether the product is actually tied to

 the standard at issue.

         Sol IP also contends that Defendants waived any issues with Sol IP’s infringement conten-

 tions through strategic delay. Id. at 6–9. Defendants answer that it was not clear that Sol IP was

 attempting to assert claims of infringement against all of these mobile devices until it incorporated

 Defendants’ interrogatory responses into Sol IP’s amended contentions with the Third Supple-

 ment. Defendants also show that they raised this objection expressly with Sol IP both in their

 discovery responses and in correspondence. E.g. Dkt. No. 372-5 (May 16, 2019 correspondence).

 Accordingly, the Court cannot find that Defendants waived the objection by waiting until Sol IP

 attempted to expand the list of accused products with the Third Supplement. Furthermore, Sol IP

 has offered no explanation as to why, in the face of these objections, it waited until the last day of




                                                12 / 13
Case 2:18-cv-00526-RWS-RSP Document 533 Filed 04/20/20 Page 13 of 13 PageID #:
                                  37442


 fact discovery, four or five months after the discovery responses upon which it relied, to serve the

 Third Supplement.

           Sol IP argues persuasively the Defendants were on notice that the theory of infringement

 applied to far more products than those named in the Infringement Contentions, and that Sol IP

. was seeking discovery regarding more products than those named. Those facts may persuade the

 Court that a continuance to lessen the prejudice to Defendants might be the just way to lessen the

 prejudice to Plaintiff. But they do not persuade the Court that Sol IP’s clear violation of Rule 3-

 1(b) should be without effect.


    III.      CONCLUSION

           Defendants’ Motion is therefore GRANTED-IN-PART. The Motion is DENIED with

 respect to the First Supplement, but the Motion is GRANTED with respect to the Third Supple-

 ment’s listing of additional accused mobile devices.
        SIGNED this 3rd day of January, 2012.
        SIGNED this 20th day of April, 2020.




                                                      ____________________________________
                                                      ROY S. PAYNE
                                                      UNITED STATES MAGISTRATE JUDGE




                                               13 / 13
